April 7, 2006

Mr. Thomas M. Michel
Griffith, Jay, Michel & Moore, L.L.P.
2200 Forest Park Blvd.
Fort Worth, TX 76110

Ms. Heather Leah King
Law Offices of J. Stephen King & Heather L. King
2900 Airport Freeway
Fort Worth, TX 76111

RE:   Case Number:  04-1040
      Court of Appeals Number:  02-04-00321-CV
      Trial Court Number:  322-299612-00

Style:      IN RE  KAREN MAYS-HOOPER

Dear Counsel:

      Today the  Supreme  Court  of  Texas  (Justice  Willett  not  sitting)
conditionally granted the petition for writ of mandamus, as reinstated,  and
delivered the enclosed per curiam opinion  in  the  above-referenced  cause.
This Court's stay order issued November 19, 2004, is lifted.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures

|cc:|Ms. Stephanie Lavake   |
|   |Mr. Thomas A. Wilder   |
|   |Honorable Frank W.     |
|   |Sullivan               |